Case: 19-40079      Document: 00515050612         Page: 1    Date Filed: 07/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-40079                             July 26, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALDO SALAZAR-MARTINEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:17-CR-909-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Aldo Salazar-Martinez pleaded guilty to importing 500 grams or more of
cocaine. He contends, for the first time on appeal, that his conviction was not
supported by an adequate factual basis because the Government failed to prove
that he knew the type and quantity of drugs involved in his offense.
       As Salazar-Martinez concedes, his claim is foreclosed by United States v.
Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009), which concluded that Flores-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40079     Document: 00515050612    Page: 2   Date Filed: 07/26/2019


                                 No. 19-40079

Figueroa v. United States, 556 U.S. 646 (2009), did not overturn United States
v. Gamez-Gonzalez, 319 F.3d 695 (5th Cir. 2003), and that the Government is
not required to prove knowledge of the drug type and quantity as an element
of an offense arising under 21 U.S.C. § 841. The Government therefore did not
have to establish that Salazar-Martinez was aware of the type and quantity of
controlled substances involved in his offense under the analogous statute of
21 U.S.C. § 960(a)(1), (b)(2).
      Thus, Salazar-Martinez’s motion for summary disposition is GRANTED,
and the district court’s judgment is AFFIRMED.




                                      2